DETAILED ACTION
Claims 1, 3-20, and 22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021, has been entered.
 
Claim Objections
Claim 10 is objected to because of the following informalities:
In line 9, please amend to set forth what is doing the designating.  Is it the at least one of the received instructions, or is it the instruction identifier?  If the latter, the claim is grammatically incorrect because “other than itself” doesn’t make sense given that the identifier is not an instruction.  Given this issue and other issues set forth below (112 rejections), please review and reword this claim as appropriate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 10, lines 6-9, the examiner has not found original support for an instruction identifier that both indicates the relative position of the instruction in which the identifier is encoded (which appears to be supported by paragraph [0108] (4th+ sentence)), and also designates a target instruction other than itself.  For instance, in FIG.6, for instruction 632, the identifier is I[2] (or just “2’), which indicates relative position of instruction 632, but does not also identify a target instruction other than itself.  If T[3L] is instead the identifier, then it identifies a target (instruction 3), but does not indicate relative position of the instruction in which it is encoded (i.e., instruction I[2]).
In claim 18, last paragraph, applicant claims that an identifier is used to generate an index for accessing dependencies of other instructions (plural).  However, the identifier is understood to be associated with a single target instruction (e.g. the identifiers of FIG.6 each identify one instruction.  For instance T[2R] only identifies instruction 2; T[2L] only identifies instruction 2; T[3L] only identifies instruction 3, and so on).  Thus, how does a single identifier access ready dependencies for multiple instructions?  Applicant has not pointed to support, nor could it be found in the specification.
In claim 22, where is the support for a single instruction identifier indicating multiple target instructions that receive a result?  For instance, in FIG.6, instruction 30 includes identifier T[2R], which indicates the 2nd instruction (I[2]).  This identifier does not indicate any other instruction as it only includes one value.
Claims 11-17, 19-20, and 22 are rejected for being dependent on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 10, lines 7-8, “the respective instruction’s”.  What is the respective instruction?  Is it the instruction in which the identifier is encoded (lines 6-7), or the instruction comprising the identifier (beginning of line 6)?  This claim is generally worded in confusing and unclear fashion and it will be interpreted in line with claims 1 and 18, where a first instruction has an associated identifier that indicates the first instruction’s relative position within a group, and this identifier is encoded in a second instruction such that the identifier designates the first instruction as a target instruction to receive a result of the second instruction.
Claims 11-17 and 22 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over UT-Austin, “Design and Implementation of the TRIPS EDGE Architecture”, June 4, 2005, pp.1-41 (as cited by applicant and herein referred to as Austin), in view of Leibholz et al., U.S. Patent Application Publication No. 2002/0138714 (as cited by applicant and herein referred to as Leibholz).
Referring to claim 1, Austin has taught an apparatus comprising:
a) a group of instructions fetched from a memory, each instruction of the group of instructions being associated with a different respective instruction identifier indicating that instruction’s relative position within the group of instructions in the memory (see slide 20 and note the instructions with identifiers [1] to [8].  Instructions are inherently fetched from memory); and
b) an instruction scheduler configured to issue a first instruction from the group of instructions (this is inherent.  Any instruction to be executed must be issued to an execution unit);
c) the first instruction’s respective instruction identifier encoded within one instruction of the group of instructions (again, see slide 20.  For instance, the mov instruction has an identifier of [3].  And, this identifier is encoded within the add instruction because the mov receives a result from the add).
d) Austin has not taught an instruction decoder configured to generate decoded ready dependencies for at least a portion of the group of instructions, that the first instruction is issued out of program order, that the first instruction is issued based on determining that the decoded ready dependencies for the first instruction are satisfied, and that the determining comprises accessing storage storing the decoded ready dependencies using the first instruction’s respective instruction identifier encoded within one instruction of the group of instructions.  However, Leibholz has taught such concepts.  See paragraphs [0034], [0038], and [0042]-[0044].  Basically, each instruction’s assigned identifier (which is analogous to that in Austin) is used to index into storage as part of a process to determine if all dependencies for that instruction have been satisfied.  If they have, the instruction may be issued.  If they haven’t, the instruction must wait.  This is generally a known process in the art that allows for dependency checking at runtime so as to increase flexibility in issuing instructions, and to achieve advantageous out-of-order execution (i.e., scheduling at run-time may lead to more efficient execution because scheduling decisions will take into account runtime conditions such as cache misses, other delays, etc., which may not be known (or known with full accuracy) during pre-runtime (compile-time) scheduling).  To realize runtime dependency checking in Austin, one of ordinary skill in the art would have recognized that the unique identifier for each instruction could be used to index into a dependency memory (scoreboard) as taught by Leibholz in order to determine when to issue an instruction for execution.  For instance, to determine if the mov instruction is ready, its identifier [3] may be used to lookup its dependency vector, which will reflect whether the add instruction is finished.  The dependency vectors are the decoded ready dependencies generated by an instruction decoder.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin to include an instruction decoder configured to generate decoded ready dependencies for at least a portion of the group of instructions, and such that the first instruction is issued out of program order, that the first instruction is issued based on determining that the decoded ready dependencies for the first instruction are satisfied, and that the determining comprises accessing storage storing the decoded ready dependencies using the first instruction’s respective instruction identifier encoded within one of the group of instructions,
e) Austin, as modified, has further taught wherein the determining comprises using an instruction identifier encoded within and signaled by an executed instruction to generate an index used to access the storage (again, in Leibholz, the identifier is used to index into a table of dependency vectors as part of the process to determine when an instruction is ready.  This identifier is encoded within and signaled by an executed instruction (e.g. the mov instruction has an identifier of [3], and this identifier is encoded within and signaled by the add instruction (see slide 20)).
Referring to claim 3, Austin, as modified, has taught the apparatus of claim 1, wherein the apparatus further comprises an instruction fetch unit, the instruction fetch unit being configured to fetch at least a portion of a header for the group of instructions and to fetch at least a portion of an instruction of the group of instructions concurrently (see slide 221 and note the header chunk includes read/write instructions.  As each line includes only 4 header bits and 28 instructions bits, it is inherent that both header and instruction information are fetched concurrently (by an inherent fetch unit) since more than 4 bits would have to be fetched at once in order to realize any sort of efficiency).
Referring to claim 4, Austin, as modified, has taught the apparatus of claim 3, wherein the instruction fetch unit comprises a first block memory that stores at least the fetched portion of the header and a second block memory that stores at least the fetched portion of the instruction.  This is inherent, as two different pieces of data cannot be stored in the exact same location without overwriting one of the items.  Thus, because both items are needed, they need to be stored in separate memories (first and second block memories).
Referring to claim 6, Austin, as modified, has taught the apparatus of claim 1, wherein the apparatus is configured to select a next instruction of the group to execute with a priority encoder and based on the instruction identifier encoded for the next instruction (see slide 127 for the priority encoding to select among instructions.  Also, as described above, the instruction identifiers play a part in which instructions are selected).
Referring to claim 7, Austin, as modified, has taught the apparatus of claim 1, wherein the instruction scheduler is coupled to a data operand buffer, the data operand buffer storing data generated for execution by the instructions in a subsequent clock cycle (see slides 122-123 and 240-241.  There is an operand buffer and/or a register file, both of which buffers operands for a subsequent cycle.  Also, any memory where data is stored (e.g. by the st instruction ([4]) in slide 20 is a data operand buffer).
Referring to claim 8, Austin, as modified, has taught the apparatus of claim 7, further comprising a bypass logic circuit that allows data operands to be forwarded for execution by an instruction in a subsequent clock cycle, the bypass logic allowing the data operand to be forwarded without storing the data operands in the data operand buffer (see slide 128 and note that operand bypass may be used to supply an operand to a dependent instruction in a next cycle (move to sub).  Also, see slide 123, which shows the router can bypass the OP1/OP2 operand buffers and send operands directly to the selectors above the ALUs).
Referring to claim 10, Austin has taught a reconfigurable logic device (see p.46, last slide; the TRIPS board is reconfigurable because it includes an FPGA, which is a reconfigurable circuit) comprising:
a) a plurality of multi-input lookup-tables (LUTs) (see slide 46 and note the numerous SD-RAMs, which are LUTs);
b) an instruction cache configured to receive instructions fetched from a memory (see slide 22, and note the I-cache.  Numerous other slides also make reference to instruction cache, which is a cache that inherently receives instruction from a memory); 
c) at least one of the received instructions comprising an instruction identifier encoded in the at least one received instructions (see slide 20, for instance, and note that the mov instruction has an identifier of [3], which is encoded in the add instruction), the instruction identifier indicating the respective instruction’s relative position within a group of instructions in the second memory (again, see slide 20 and note the instructions with identifiers [1] to [8].  The identifiers indicate the order of the instructions) and designating a target instruction other than itself to receive a result generated by executing the at least one received instruction (see slides 18-19.  A given instruction includes an identifier in the “Target field” that indicates which target instruction is to receive the result of the given instruction.  For example, from slides 20-21, the add instruction sends the addition result to instructions [3] and [4], whose identifiers appear in the T1 and T0 fields of the add instruction, respectively); and
d) Austin has not taught an instruction scheduler configured to store ready state data in the first memory indexed by the instruction identifier of a given instruction, the stored ready state data indicating state of the given instruction's predicate operands and/or data operands, the instruction scheduler being further configured to issue the given instruction when the stored ready state data indicates that all operand dependencies for the given instruction are satisfied.  However, Leibholz has taught such concepts.  See paragraphs [0034], [0038], and [0042]-[0044].  Basically, each instruction’s assigned identifier (which is analogous to that in Austin) is used to index into storage as part of a process to determine if all dependencies for that instruction have been satisfied (i.e., all operands for the instruction are available).  If the dependencies have been satisfied, the instruction may be issued.  If they haven’t, the instruction must wait.  This is generally a known process in the art that allows for dependency checking at runtime so as to increase flexibility in issuing instructions, and to achieve advantageous out-of-order execution (i.e., scheduling at run-time may lead to more efficient execution because scheduling decisions will take into account runtime conditions such as cache misses, other delays, etc., which may not be known (or known with full accuracy) during pre-runtime (compile-time) scheduling).  To realize runtime dependency checking in Austin, one of ordinary skill in the art would have recognized that the unique identifier for each instruction could be used to index into a dependency memory (scoreboard) as taught by Leibholz in order to determine when to issue an instruction for execution.  For instance, to determine if the mov instruction is ready, its identifier [3] may be used to lookup its dependency vector, which will reflect whether the add instruction is finished.  The dependency vectors are the decoded ready dependencies generated by an instruction decoder.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin to include an instruction scheduler configured to store ready state data in the first memory indexed by the instruction identifier of a given instruction, the stored ready state data indicating state of the given instruction's predicate operands and/or data operands, the instruction scheduler being further configured to issue the given instruction when the stored ready state data indicates that all operand dependencies for the given instruction are satisfied.
Referring to claim 11, Austin, as modified, has taught the FPGA of claim 10, wherein the instruction cache is implemented with block random access memory (RAM) resources of the FPGA (recall that Austin has taught instruction cache.  Austin has further taught data cache in slide 32.  Slide 32 also shows these caches implemented in blocks/tiles of the device.  Because cache is RAM, these blocks may be called block RAM resources).
Referring to claim 12, Austin, as modified, has taught the FPGA of claim 10, wherein the instruction scheduler is implemented with random access memory (RAM) formed using a portion of the plurality of LUTs (the scoreboard of Leibholz, which is a memory-based lookup table that has been added to Austin would be implemented by a lookup table within Austin’s reconfigurable device).
Referring to claim 14, Austin, as modified, has taught the FPGA of claim 10, wherein the instruction scheduler is coupled to:
a) a decoded instruction word memory configured to store decoded instruction control data for at least a portion of the received instructions (see slides 109-110, and note the read/write queues, which store data for read/write instructions).
b) a plurality of operand buffers configured to store operand data for executing the received instructions (see slide 123 and note the operand buffers).
Referring to claim 17, Austin, as modified, has taught the FPGA of claim 10, but has not explicitly taught wherein the instruction scheduler is configured to determine that all of an instruction's dependencies are satisfied by comparing the stored ready state data to one or more signals generated by executing another instruction (this is how Leibholz works.  A vector indicates what dependencies need to be satisfied, and when another instruction produces the result needed by a waiting instruction, the information is compared so as to allow the waiting instruction to proceed).  
Referring to claim 18, Austin has taught a method of forming a processor with configurable logic devices (the entirety of slide 46 shows a processor with multiple components therein, including configurable devices such as the FPGA), the method comprising:
a) producing a configuration bitstream comprising configuration information for implementing the circuit for the processor with the configurable logic devices (this is inherent.  An FPGA is inherently configured using a configuration bitstream (used to program the reconfigurable device).  By reprogramming the FPGA, the entire board (processor) is reprogrammed), the circuit for the processor comprising: an out-of-order instruction scheduler configured to issue a target instruction (slide 21 shows a number of target instructions that are issued, and, per slide 63, instructions can be issued of order), and an instruction identifier designating the target instruction that receives a result consumed by the target instruction when a source instruction that produces at least one operand is executed, the instruction identifier being encoded in the source instruction (see slide 21 and note that target identifier [3] is encoded within the source add instruction.  This means, the mov instruction is a designated target of the add, which when executed, provides a result to the mov);
b) Austin has not taught that the scheduler is configured to issue the target instruction based on operand ready state data stored in a memory indexed by the instruction identifier and that the at least one operand is indicated by the operand ready state data.  However, Leibholz has taught such concepts.  See paragraphs [0034], [0038], and [0042]-[0044].  Basically, each instruction’s assigned identifier (which is analogous to that in Austin) is used to index into storage as part of a process to determine if all dependencies for that instruction have been satisfied.  If they have, the instruction may be issued.  If they haven’t, the instruction must wait.  This is generally a known process in the art that allows for dependency checking at runtime so as to increase flexibility in issuing instructions, and to achieve advantageous out-of-order execution (i.e., scheduling at run-time may lead to more efficient execution because scheduling decisions will take into account runtime conditions such as cache misses, other delays, etc., which may not be known (or known with full accuracy) during pre-runtime (compile-time) scheduling).  To realize runtime dependency checking in Austin, one of ordinary skill in the art would have recognized that the unique identifier for each instruction could be used to index into a dependency memory (scoreboard) as taught by Leibholz in order to determine when to issue an instruction for execution.  For instance, to determine if the mov instruction is ready, its identifier [3] may be used to lookup its dependency vector, which will reflect whether the add instruction is finished.  The dependency vectors are the decoded ready dependencies generated by an instruction decoder.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin such that the scheduler is configured to issue instructions based on operand ready state data stored in a memory indexed by the instruction identifier and that the at least one operands are indicated by the operand ready state data.
Referring to claim 19, Austin, as modified, has taught the method of claim 18, further comprising mapping a description of at least one or more of the following to block random access memory (RAM) hardware implemented with the configurable logic devices: an instruction cache or a data cache (recall that Austin has taught instruction cache.  Austin has further taught data cache in slide 32.  Slide 32 also shows these caches implemented in blocks/tiles of the device.  Because cache is RAM, these blocks may be called block RAM resources).
Claim 22 is rejected for reasons similar to those set forth in the rejection of claim 10.

Claims 5, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Leibholz and the examiner’s taking of Official Notice.
Referring to claim 5, Austin, as modified, has taught the apparatus of claim 1, but has not taught wherein the apparatus is a soft core processor implemented with a configurable logic device.  However, soft reconfigurable cores are known in the art and offer flexibility as they can be configured to perform different functions over time.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin such that the apparatus is a soft core processor implemented with a configurable logic device.
Referring to claim 9, Austin, as modified, has taught the apparatus of claim 7, but has not taught the apparatus further comprising a bypass logic circuit that allows a data operand for a different instruction to be forwarded to an execution unit of the processor in the same clock cycle as a different data operand is stored in the data operand buffer, wherein the data operand buffer is configured to store operand data for not more than one instruction per clock cycle.  However, as described above, Austin has taught operand bypass.  In addition, it is known in the art to execute concurrently so as to increase throughput.  As such, one of skill in the art would have recognized that instructions [3] and [4] (from slide 20) could be executed at the same time (because they are independent of each other and the instruction on which it depends, i.e., add instruction [2], is done).  With such scheduling, the add will forward the result to the mov for use in cycle X while also forwarding the result to the st for storage in cycle X.  In addition, a memory/buffer with a single write port that can only write for one instruction per cycle is known in the art.  The fewer the number of ports, the simpler the design.  As a result, for increased throughput and simple memory write circuitry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin such that the apparatus further comprises a bypass logic circuit that allows a data operand for a different instruction to be forwarded to an execution unit of the processor in the same clock cycle as a different data operand is stored in the data operand buffer, wherein the data operand buffer is configured to store operand data for not more than one instruction per clock cycle.
Referring to claim 20, Austin, as modified, has taught the method of claim 18, but has not taught mapping a hardware description language specification to a netlist, the netlist comprising a description of hardware elements to be implemented with the configurable logic devices, wherein the netlist is used to produce the configuration bitstream.  However, this is a known reconfiguration process.  A netlist is a known textual representation of a circuit diagram or schematic.  The well-known process of synthesis converts a hardware description language (HDL) design into a netlist.  The netlist is then converted to a bit file (configuration bitstream) which may be downloaded to a programmable circuit, such as an FPGA, so that the FPGA is configured to implement the design.  As a result, in order to create a design in software, and then implement it in flexible hardware, such as an FPGA, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Austin for mapping a hardware description language specification to a netlist, the netlist comprising a description of hardware elements to be implemented with the configurable logic devices, wherein the netlist is used to produce the configuration bitstream.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Leibholz and further in view of Firdous et al., “Comparative Analysis of LUT Design in FPGA”, 2014 (herein referred to as Firdous).
Referring to claim 13, Austin, as modified, has taught the FPGA of claim 12, but has not taught wherein the LUTs are formed from static random access memory (RAM) cells coupled to one or more multiplexers.  However, Firdous has taught this implementation for an LUT.  See page 1, FIGs.1-2(b).  The examiner notes that any implementation for an LUT is equally obvious as long as the result is a look-up table.  SRAM is fast memory so this is also an ideal building block for an LUT.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Austin such that the LUTs are formed from static random access memory (RAM) cells coupled to one or more multiplexers.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Leibholz and Soni, U.S. Patent No. 6,223,254.
Referring to claim 15, Austin, as modified, has taught the FPGA of claim 10, but has not taught wherein the FPGA is further configured to execute a subsequent instance of the at least one of the received instructions by refreshing and re-executing the at least one of the received instructions, and wherein the ready state data comprises decoded ready state information, which is not cleared upon the refreshing and active ready state data that is cleared upon the refreshing.  However, Soni has taught refreshing and re-executing instructions (of a block) and not clearing the decoded ready state.  See the abstract and cache 52 in FIGs.3-4.  A decoded memory stores decoded instruction data so that the instructions do not need to be decoded again in the future, thus saving time.  Thus, it can be seen that instead of clearing the decoded information, it is maintained for the next time the block is executed.  As a result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin such that the FPGA is further configured to execute a subsequent instance of the at least one of the received instructions by refreshing and re-executing the at least one of the received instructions, and wherein the ready state data comprises decoded ready state information, which is not cleared upon the refreshing.  Further, with respect to clearing the active ready state data upon the refreshing, the examiner asserts that this is inherent in Austin, as modified in view of Leibholz, as the nature of scoreboard dependency information is to be set/cleared as the instructions are encountered each time.  Thus, when the instruction block is refreshed and re-executed, the information (active information) would have to be entered back into the scoreboard, thereby replacing/clearing any data that was already in there.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Leibholz, the examiner’s taking of Official Notice, and Soni, U.S. Patent No. 6,223,254.
Referring to claim 16, Austin, as modified, has taught the FPGA of claim 10, wherein the at least one received instruction is a first instruction, but has not taught wherein the instruction scheduler is configured to reuse at least a portion of the stored ready state data for a second instruction for a subsequent instance of executing the received instructions, and wherein the FPGA is configured to not re-fetch and to not re-decode the second instruction for executing the subsequent instance.  However, the examiner first asserts that looping or executing the same code sequence multiple times is known in the art.  This allows one to repeat functionality without duplicating code.  As a result, it would have first been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin to repeat any instruction (first, second, third, etc.) for a subsequent instance of executing the received instructions.  Furthermore, dependencies for an instruction are the dependencies, no matter how many times execution thereof is repeated.  That is, in slide 21 of Austin, mov instruction [4] depends on add instruction [2] no matter how many times it is executed (it’s job is always to store the result of the add).  Thus, it’s dependency vector (from Leibholz) from the first time it is executed will be reused for any subsequent time it is executed.  Finally, Soni has taught avoiding re-fetch and re-decode by caching decoded signals from the first time the instruction was decoded.  See the abstract and at cache 52 in FIGs.3-4.  These signals are stored to save time by not re-fetching/re-decoding again in the future.  As a result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Austin such that the FPGA is configured to not re-fetch and to not re-decode the second instruction for executing the subsequent instance.

Response to Amendment/Arguments
On page 9 of applicant’s response, applicant states that claims 1 and 18 have been amended to include the allowable features of claim 2.
After further consideration, the examiner notes that the language of now-canceled claim 2 is a bit broader than initially realized.  In particular, note that the last paragraph of claim 1 does not necessarily get the identifier from the executed instruction.  Instead, the identifier may be received in any way (i.e., in the way that Leibholz receives it), and this identifier also happens to be encoded within and signaled by an executed instruction, which is already the case in Austin (e.g. slide 20).  The examiner recommends making it more clear that the index is generated in response to executing an instruction in which the identifier is encoded.

On page 9 of applicant’s response, applicant states that claim 10 is allowable.
After further consideration, the examiner notes that the language in lines 6-9 is a bit broader than initially realized.  That is, lines 6-7 are broad enough to cover encoding an identifier of one instruction in another instruction (not necessarily that the identifier of the instruction is encoded in the instruction, though this too is encompassed.  As such, the claim has been rejected for similar reasons as claims 1 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183